PER CURIAM.
In this case a petition by Barton and others, creditors, was filed against the firm of Charles Carrero & Co. asking to have them adjudicated bankrupts. Upon hearing adjudication was denied. Thereafter, on application, a new trial was granted, and thereafter leave was granted to amend the original petition by charging other and further acts of bankruptcy. This appeal questions the right to grant the new trial and allow the amendments. We are of opinion the questions presented were within the discretion of the District Court. See General Order No. 11 (89 Fed. vii, 32 O. C. A. xlv). However this may be, our examination of the record satisfies us that the action of the court was correct. The other assignments of error are not well taken. The judgment appealed from is affirmed.